Citation Nr: 1617780	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  08-30 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis to include of the feet, legs, back, shoulder, and hands.


REPRESENTATION

Appellant represented by:	Madonna Richardson, Agent


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board remanded the claim for additional development.

The Veteran died in September 2013.  However, the appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

On remand, additional treatment records were obtained and associated with the record.  Additionally, examinations and a subsequent supplemental opinion have been provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

Arthritis, to include of the feet, legs, back, shoulder, and hands, was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that arthritis, to include of the feet, legs, back, shoulder, and hands, is related to active service.



CONCLUSION OF LAW

Arthritis to include of the feet, legs, back, shoulder, and hands, was not incurred in or aggravated by active service, and a relationship between arthritis and active service may not be presumed.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2006 and May 2007 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with a VA examination in August 2011, and a supplemental medical opinion was provided in July 2014.  The July 2014 expert opinion indicates that the physician reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the expert opinion is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran asserted that service connection is warranted for arthritis, to include of the feet, legs, back, shoulder, and hands.  He contends that arthritis was due to having to carry 100 pounds of ammunition to load trucks for extended periods of time.  The Veteran's service separation form shows that his military occupational specialty was that of a basic field artilleryman.  Therefore, the Board finds that it consistent with the circumstances of the Veteran's service for him to have carried heavy loads of ammunition.  The Veteran's service medical records show that he injured the right and left knees in 1964 and 1965.  He also was treated for a swollen left foot in 1966.  Additionally, the Veteran's April 1966 separation examination report shows that he reported a history of swollen or painful joints.  

With respect to a current disability, a January 2007 VA x-ray report found minimal degenerative changes of the acromioclavicular joint and glenohumeral joint on the right shoulder.  A September 2008 VA examination report shows that the Veteran reported experiencing pain, stiffness, limitation of motion, and swelling in the hips, knees, feet, and hands.  VA examinations conducted in August 2011 show diagnoses of degenerative joint disease of both shoulders, degenerative joint disease of both hands, lumbar disc disease and spondylolisthesis at L5-S1, degenerative joint disease of the ankles, metatarsalgia and degenerative joint disease of the feet, degenerative joint disease of both knees, and degenerative changes at both hips.  Therefore, the Board finds that the Veteran has a current disability.  The remaining question is whether the diagnosed disability is related to active service.  

None of the Veteran's medical treatment providers provided any indication that the Veteran's arthritis could be related to active duty service.  The only evidence which provides any connection between the Veteran's arthritis and service came from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether arthritis was caused by active service, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran has the medical expertise to provide such an opinion, and no competent nexus opinions are of record.

In July 2014, a VA examiner reviewed the available records and opined that the Veteran's claimed arthritis, to include of his knees, shoulders, ankles, hips, and spine, was less likely than not incurred in or caused by his service, to include carrying heavy ammunition.  The examiner noted that the Veteran's in-service treatment was all soft-tissue related and would not be related to arthritis.  The examiner found no other evidence which would relate the Veteran's arthritis of his other joints to service.

The Board finds the July 2014 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the July 2014 VA examiner is highly probative because it was supported by detailed rationale.  The examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his disabilities.  Accordingly, the July 2014 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has additionally considered if service connection for arthritis should be granted as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The Board finds that the Veteran is not entitled to presumptive service connection for arthritis as a chronic disease.  The earliest post-service medical treatment records diagnosing the Veteran with arthritis are dated from 2000, and the Veteran separated from the active duty in 1966.  No diagnosis of arthritis was made within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and arthritis is demonstrated by the evidence of record.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for arthritis to include of the feet, legs, back, shoulder, and hands, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis to include of the feet, legs, back, shoulder, and hands, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


